     Case 5:18-cv-01125-SP Document 129-1 Filed 11/27/19 Page 1 of 2 Page ID #:3863




 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
 9
10     OMAR ARNOLDO RIVERA                     Case No. 5:18-cv-01125-SP
       MARTINEZ; ISAAC ANTONIO
11     LOPEZ CASTILLO; JOSUE
       VLADIMIR CORTEZ DIAZ; JOSUE
12     MATEO LEMUS CAMPOS;                     [PROPOSED] ORDER GRANTING
       MARVIN JOSUE GRANDE                     PLAINTIFFS’ APPLICATION FOR
13     RODRIGUEZ; ALEXANDER
       ANTONIO BURGOS MEJIA; LUIS              ORDER TO REPLACE
14     PEÑA GARCIA; JULIO CESAR                ATTACHMENT #2 TO DOCKET NO.
       BARAHONA CORNEJO, as                    125 (EXHIBITS 6-14)
15     individuals,
16                   Plaintiffs,
17     v.
18     THE GEO GROUP, Inc., a Florida
       corporation; the CITY OF
19     ADELANTO, a municipal entity; GEO
       LIEUTENANT DURAN, sued in her
20     individual capacity; GEO
       LIEUTENANT DIAZ, sued in her
21     individual capacity; GEO
       SERGEANT CAMPOS, sued in his
22     individual capacity; SARAH JONES,
       sued in her individual capacity; THE
23     UNITED STATES OF AMERICA;
       and DOES 1-10, individuals,
24                 Defendants.
25
26
27
28
     Case 5:18-cv-01125-SP Document 129-1 Filed 11/27/19 Page 2 of 2 Page ID #:3864




 1         Good cause appearing, Plaintiffs’ application to replace Attachment #2 to
 2   Docket No. 125 (Exhibits 6-14) is GRANTED.
 3
 4   IT IS SO ORDERED.
 5
 6   DATED: ______________
                                      _____________________________________
 7
                                          Honorable Sheri Pym
 8                                        UNITED STATES MAGISTRATE JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             1
